          Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 1 of 7




                                                                                     FILED IN CLERK'S OFFICE
                       IN THE UNITED STATES DISTRICT COURT                               U.S.D.C. - Atlanta
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION                                         MAR 22 2021

JUDITH A MAYERS, Individually
               &                                                                 ~~
JUDITH A MAYERS, AS
CONSERVATOR/GUARDIAN FOR
"SAM"                                                     Civil Action No.

       Plaintiffs
                                                                   1:21-CV- 1192
vs.                                                      JURY TRIAL DEMAND

THE GATHERING OF CHRIST CHURCH
(GOCC), and
THE INDIVIDUAL KNOWN AS
 "ELDER GABAR"


Defendants.


                                         COMPLAINT

       COMES NOW, Plaintiff, Judith A Mayers, individually and, Judith A. Mayers, as

Conservator/ Guardian for "SAM" a disabled individual who is dependent on Judith A. Mayers,

for financial and physical care, and files her Complaint against the above-named Defendants on

the following grounds:

                                       INTRODUCTION

                                                1.

       This is an action for Slander pursuant to GA. CODE ANN. § 51-5-4, Intentional

Infliction of Emotional Distress, Negligent Infliction of Emotional Distress, and Tortious

Interference with a Contractual Relation under Georgia law.



                                                1
           Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 2 of 7




                          JURISDICTION, VENUE, AND PARTIES

                                                  2.

        The jurisdiction of this Court is invoked pursuant to 28 U.S .C. § 1332, because the matter
in controversy exceeds the sum or value of $75 ,000, exclusive of interest and costs, and there is
complete diversity between the parties.

       a. Plaintiff Judith Mayers, individually & as Conservator//Guardian, is an adult citizen
          of the County of Douglas, State of Georgia.

       b. Defendant GOCC is headquartered in the State of Pennsylvania

       c. Defendant GOCC has a church in the State of Georgia and conducts worship in the
          greater Atlanta area on a weekly basis

       d. Defendant "Elder Gabar" resides in the State of New York

       e. Defendant "Elder Gabar" is employed by and/or directed by the leadership of GOCC,
          headed by Elder Rawchaashayar (Richard Sheppard), and is therefore liable for its
          servant' s torts acting within the scope of its business pursuant to O.C.G.A. § 51-2-2 .


       Defendant GOCC operate its business within the Northern District of Georgia. All

actions by Defendants alleged herein occurred or had an impact within the Northern District of

Georgia and thus, venue in this district is proper for the Defendants pursuant to 28 U.S.C. § 1391

(b )(2) & ( c)(2) because Defendants are deemed to reside in any judicial district in which it is

subject to the Court's personal jurisdiction.

                                                  FACTS

                                                       3.

                                       COUNT 1- DEFAMATION

                                                  Slander




                                                  2
          Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 3 of 7




          Plaintiff Judith A. Mayers was baptized in GOCC in August 2017 and was an active

member of the church in both the Atlanta and New Jersey bodies. Plaintiff is over the age of 40,

has been married on more than one occasion, and has a child from one of her previous marriages.

                                                     4.

       Plaintiff has been diagnosed with diabetes since 2017 and has had controlled level of

blood sugar and with use of low dose basic diabetic medication and diet.

                                                     5.

       On Monday, August 31 , 2020, Plaintiff was engaged in a religious conversation with a

male, non-church member friend, who requested to speak with someone in a higher capacity

regarding Church doctrine, since women were not allowed to teach men, but could only guide

them to a male member per GOCC protocol.

                                                     6.

       On said date, at 11:30 p.m . Plaintiff text the v-card of friend to Defendant Elder Gabar

asking him to reach out to the male friend to explain Israelite doctrine and provide the

proof/studies to back up the Church's doctrine. Within two minutes, Defendant Elder Gabar

called Plaintiff and immediately began to interrogate Plaintiff on the nature of the relationship

between Plaintiff and her male friend . When Plaintiff responded that she was an adult and

capable of making her own decisions, Defendant Elder Gabar, chastised Plaintiff for "being in a

man' s house at 11 :30 pm" and that Plaintiff could only be engaged in the act of fornication "that

time of night" and hung up the phone.

                                                     7.

       Defendant Elder Gabar then called Plaintiff's male friend, who was next to Plaintiff, and

on speaker phone, Plaintiff heard Defendant refer to Plaintiff, as an "African American" with



                                                 3
          Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 4 of 7




multiple children out of wedlock (neither Plaintiff nor her friend are African Americans), and

that the friend should not listen to Plaintiff because Plaintiff was a woman. During said

conversation, Defendant Elder Gabar promised to send Plaintiffs friend information about

various church doctrines, but to date has not provide any information.

                                                      8.

       On Tuesday, September 1, 2020 at 7:45 a.m. Plaintiff received a text from the Deacon of

the Atlanta Church, Elder Baruch (Barry Severson), informing Plaintiff that a conference call

will be scheduled with Church leadership and until then Plaintiff was "not to attend gatherings of

the Church including Shabbat Services."

                                                      9.

       On Sunday, September 6, 2020, at approximately 5:15 p.m., Defendant Elder Gabar,

along with Elder Baruch and Elder Lawya (who is second is charge of GOCC under Elder

Rawchaashayar), held the conference call, led by Defendant Elder Gabar, where Plaintiff was

further accused of immoral behavior and was called an "idiot" and "half retarded." When

Plaintiff attempted to respond to the accusation, Plaintiff's call was purposefully disconnected.

                                                      10.

       Plaintiff was so traumatized by the event, Plaintiff became physically ill and began

suffering frequent and severe headaches. Shortly thereafter, Plaintiff was not able to walk up a

flight of stairs or carry her purse. By or about September 29· 2020 Plaintiff had to seek medical

attention and discovered her blood sugar level had shot up to 300 mg/dl. Plaintiff was given an

immediate and emergency shot of insulin at the doctor' s office and was prescribed insulin for

about five days, whereby Plaintiff had to inject herself at least once daily. Thereafter, Plaintiff

was taken off the injectable and was prescribed two stronger dose daily medications, taken twice



                                                  4
           Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 5 of 7




daily, as well as medication to protect her heart and kidneys. Plaintiff is still under a doctor' s

care and has never returned to any gatherings of the Church or Shabbat Services.

                                                       11.

                                             Defamation Per Se

       Plaintiff incorporates herein paragraphs 1 through 10 of her Complaint. In addition, the

statements made by Defendant Elder Gabar outlined in ,r,r 3-10, based on an assumption that

called for a phone conference with Church Leadership, and suspension from the Church, has

humiliated and harmed Plaintiff's reputation. The egregious statements by Defendant Elder

Gabar have been recognized to constitutes Defamation per se under Georgia Law.

                                                       12.

                               Intentional Infliction of Emotional Distress

        Plaintiff incorporates herein paragraphs 1 through 11 of her Complaint. Defendant Elder

Gabar' s conduct as outlined in ,r,r 3-10, was reckless, extreme and outrageous, and caused

Plaintiff to suffer severe emotional distress requiring medical intervention, and constitute

Intentional Infliction of Emotional Distress under Georgia Law.

                                                       13 .

                                Negligent Infliction of Emotional Distress

        Plaintiff incorporates herein paragraphs 1 through 12 of her Complaint. Defendant Elder

Gabar' s conduct as outlined in ,r,r 3-10, was reckless, extreme and outrageous, and caused

Plaintiff to suffer severe emotional distress requiring medical intervention that not only impacted

Plaintiffs current health, but will also have deleterious impact on Plaintiffs future health and

life expectancy, constitute Negligent Infliction of Emotional Distress as recognized by the

Georgia courts.



                                                   5
          Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 6 of 7




                                                       14.

                                          Respondeat Superior

       Plaintiff incorporates herein paragraphs 1 through 13 of her Complaint. Defendant Elder

Gabar is employed by and/or is directed by the leadership of Defendant GOCC, as demonstrated

by Defendant Elder Gabar arranging a conference call with Elder Lawya, second in command of

GOCC . Therefore, Defendant GOCC is liable for its servant's torts who was acting within the

scope of its business pursuant to O.C.G.A. § 51-2-2.

                                                       15.

                  Count Il - Tortious Interference with Contractual Relations
                    Judith A. Mayers as Conservator/Guardian for "SAM"

       Plaintiff incorporates herein paragraphs 1-14 of her complaint. Judith A. Mayers, is the

authorized legal Conservator for " SAM" a disabled individual who is dependent on Judith A.

Mayers, for financial and physical care. Defendants (collectively) defamed and caused Plaintiff

Intentional and Negligent Infliction of Emotional distress as outlined in ,i,i 3-10, and maliciously

did so on the basis Plaintiff is female . As a result of Defendants actions, Plaintiff was unable to

perform her duty as Conservator. Defendants actions were reckless, extreme and outrageous and

not only impacted Plaintiff's current health, but will also have deleterious impact on Plaintiff's

future health, life expectancy and future earnings. Consequently, " SAM" will not have the

benefit of Plaintiff's care and future earnings. In addition, Defendants actions shortened

Plaintiffs lifespan and Plaintiff will not be able to continue being the Conservator of " SAM" as

normally would.

                                                 16.

                                         Prayer For Relief

                                                  6
         Case 1:21-cv-01192-JPB Document 1 Filed 03/22/21 Page 7 of 7




Wherefore, Plaintiff prays for a judgment as follows :

    1. That the Court grant Plaintiff, against Defendant Elder Gabar, actual , punitive, and

       compensatory damages for the defamation, humiliation, emotional distress, and other

       damages caused by Defendant's conduct in an amount to be determined at trial ;

   2. The Court grant Plaintiff, against Defendant GOCC, actual and compensatory damages

       for the humiliation, emotional distress, and other damages caused by Defendant's

       conduct in an amount to be determined at trial ;

   3. That the Court grant Plaintiff, against Defendant GOCC, punitive damages for the

       reckless and malicious actions of its servant that severely impacted Plaintiff under

       O.C.G.A. § 51-12-5 .1 with the amount to be determined at trial ;

   4. That the Court grant Plaintiff, as Conservator for "SAM'', future earnings of Plaintiff,

       against Defendants collectively in an amount to be determined at trial ; and

   5. That the Court grant Plaintiff all other relief the Court deems just and proper.




                                           JURY DEMAND

   Plaintiff demands a trial by jury on all issues so triable.

   This l ~day of March 2021

                                       Respectfully Submitted,

                                       By :b rt~
                                           Pro Se Plaintiff

                                       3400 Chapel Hill Road, Suite 100
                                       Douglasville, GA 30135
                                       Phone: (470) 729-2991
                                       Fax: (678) 383-8530
                                       judith@JAHardingLaw.com




                                                  7
